Citation Nr: 0732306	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-16 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for vascular headaches.


REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1978 to 
December 1987.  

This matter was previously before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Roanoke, Virginia, RO.  The case was remanded to the RO in 
September 2005 for additional development and is now before 
the Board once again for further appellate consideration.  

A document from the National Personnel Records Center (NPRC), 
received in December 2002, notes that the veteran served 
under several other names.  A letter from the veteran's 
representative, dated in November 2005, notes several 
additional names, one of which is very close in spelling with 
a name reported by NPRC.  It is likely that either the 
representative or NPRC has misspelled that name.  The Board 
has listed the various names reported on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a letter received by the RO in June 2006, the veteran 
indicated that she was receiving Social Security 
Administration (SSA) disability benefits, in part, based on a 
spinal disc disability, which is one of the disabilities at 
issue.  She also indicated that she asked that a report from 
the civilian doctor who treated her while she was on active 
duty be sent to a named individual at VA's Compensation and 
Pension service.  The SSA records have not yet been obtained.  
It does not appear that records (that may have been) sent to 
the named individual at the Compensation and Pension service 
have been associated with the file.  The claim must be 
remanded for these records to be obtained and associated with 
the claims file. 

During a hearing before the undersigned held in August 2004, 
the veteran reported that she began having headaches at the 
age of 12.  She also reported this to a VA examiner in July 
2006.  A review of the service medical records, however, 
indicates that she reported having had one episode of a 
vascular headache three years prior to enlistment, and none 
since that time.  Her headaches then re-appeared several 
years after enlistment and during active duty.  The July 2006 
VA examiner's opinion of no nexus appears to be based, at 
least in part, on the existence of essentially chronic 
headaches since age 12.  While the Board would generally find 
that a veteran is competent to report on her prior medical 
history, the veteran's ability to accurately report her prior 
medical history has been questioned in recent years.  (See, 
e.g., report of July 2006 VA examination.)  Given this doubt 
as to her current ability to report on her medical history, 
and given the apparent discrepancy in her history as reported 
in service and currently, as well as the basis of the July 
2006 opinion of no nexus to service, the Board finds that 
another VA examination should be conducted to reconcile the 
etiology of any current headache disorder.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain the veteran's records 
from SSA.  This should include a copy of 
the decision, as well as all supporting 
medical records.  All efforts to obtain 
government records should be fully 
documented, and the government agency 
must provide a negative response if 
records are not available.

2.  The RO should ensure that any 
records, including records of private 
medical treatment the veteran received 
during active duty service, that the 
veteran has submitted to VA are 
associated with the claims file.  If the 
private medical records the veteran has 
referenced in her June 2006 letter are 
not in VA possession, the veteran should 
be so informed and given the opportunity 
to resubmit those records.

3.  Thereafter, the veteran should be 
scheduled for a VA compensation 
examination to determine the etiology of 
her vascular (migraine) headaches.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  

The physician is to determine 
whether the veteran's ability to 
report her medical history is 
compromised.  If not, the physician 
is to obtain a detailed history of 
her vascular headaches.  If her 
ability to accurately report her 
medical history is deemed 
compromised, then the opinion should 
be based on an examination and the 
medical records on file.  

The physician should then determine 
whether it is at least as likely as 
not that headaches preexisted 
service, and specifically indicate 
the basis for the opinion.  If it is 
determined that the disability pre-
existed service, then the physician 
must determine whether the 
disability became aggravated during 
service (i.e., underwent a permanent 
increase in severity beyond the 
natural progress of the disease).  
If headaches did not preexist 
service, an opinion should be 
provided as to whether it is at 
least as likely as not that the 
veteran's vascular headaches began 
during service.  The physician must 
provide a clear and complete 
explanation for each finding and 
opinion expressed, with a citation 
to evidence on file, if possible. 

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

